Mr. Justice Yantis delivered the opinion of the court: Some time prior to November 1,1932 claimant contracted with the Department of Agriculture through the Division of Poultry Husbandry to furnish and deliver to that Department seventy-one (71) bronze plaques to be awarded as trophies in poultry exhibits conducted by said Department. These plaques were duly delivered' and on November 5, 1932 paid for by Voucher No. 666 of said Department and Division. Afterwards, on or about December 20, 1932 a further order for ten (10) additional plaques at an agreed price of Thirty Five ($35.00) Dollars was placed with claimant by said Department, and claimant thereafter performed and completed its contract and said additional plaques were duly delivered and used by said Department. The bill therefor has never been paid and the only reply thereto is one received from the Administrative Auditor stating, “As the plaques were ordered in 1932 they should have been paid out of the appropriation from the biennium which elapsed on July 1, 1933.” Under Paragraph 92, Chap. 5, Agriculture and Horticulture, Illinois State Bar Statutes, 1935, the Department of Agriculture through the Board of Poultry Husbandry is authorized “To conduct poultry educational exhibits, etc.” An appropriation was duly made to said Department covering the period during which this claim was incurred “For State poultry shows, $3,000.00.” The court is of the opinion that the item of expense involved in this claim was a legitimate incident of the power of the Poultry Division in the holding of its poultry exhibits. As the only reason for the non-payment of the claim appears to be that the appropriation out of which same could have been paid has lapsed, an award for the payment thereof is hereby made in favor of claimant in the sum of Thirty Five ($35.00) Dollars.